January        25,   1957



Hon.   R. 0.   Burleson                         Opinion      No.   WW-8
County   Attorney
Burne t County                                  Re:      Liability     of a volunteer
Burnet,   Texas                                          fire   department       for
                                                         payment      of sales     tax on
                                                         motor     vehicle     to be wed
Dear    Mr.    Burleson:                                 as a fire      truck.

              Your       letter   requesting      our opinion        in reference       to   the
captioned     matter       reads,    in part,    as follows:

               “The    Burnet     Voluntary      Fire   Department,      Inc.,
         a non-profit       organization      and a department        of the
         city bf Burnet        in which     said   city of Burnet     a
         tax exempt,       governmental        subdivision     has purchased
        the cab and chasis           of a Ford      Truck    from   Pressley
        Motor     Co. of Burnet,         Texas.      On this truck     they
         have   installed     a pump      tank hose     and other
         necessary      fire   fighting    equipment;      which  equipment
        was    purchased        at San Antonio,       Texas.

             “I would    like an opinion               from   your   office   as to
        whether    or not the Assessor                  and Collector      of Burnet
        County,    Texas   must  charge               a sales   tax on the vehicle
        purchased.

              “I feel  sure   that the sales     tax is not chargeable
        for the equipment       purchased     at another  place  and
        mounted     at a later   date.    If this is an error   also
        please   advise.”

               Section     l(a)   of Article      7047k,      Vernon’s     Civil    Statutes,
reads   as    follows:

               “There    is hereby       levied    a tax upon every        retail
        sale    of every     motor    vehicle      sold  in this State,     such
        tax to be equal        to 1.1%      of the total     consideration
        paid or to be paid to the seller                by the buyer,      which
        consideration       shall   include     the amount      paid or to be
        paid for said       motor    vehicle      and all accessories
        attached     thereto    at the time       of the sale,     whether
        such    consideration      be in the nature         of cash,     credit,
        or exchange       of other      property,      or a combination        of
        these.     In the event       the consideration        received     by
Hon.     R.   0.   Burleson,      page   2   (WW-8)




          the seller       includes   any tax imposed       by the
          Federal      Government,       then such Federal      tax
          shall    be deducted      from    such  consideration
         for    the purpose       of computing    the amount
         of tax levied        by this Article    upon such
          retaiI    sale.’

You    will   note    that   Article     7047k     does   not    contain    any   exemptions.

            It is therefore      our opinion     that the Burnet        Volunteer
Fire  Department,      a private    non-profit     corporation,      is subject
to the payment     of the motor      vehicle    sales   tax.    As Article       7047k
only levies    a tax upon sales      of motor     vehicles,     the fire     depart-
ment   is not subject    to a tax on the purchase            of fire-fighting
equipment    to install  on the fire     truck.

                                          SUMMARY

              “A voluntary     fire   department,        in purchasing
                a truck   to be used as a fire           truck,    is
                subject  to pay the motor         vehicle     sales   tax
                levied  by Article     7047k,    V.C.S.      A fire
               department     is not subject       to such      tax on
                the purchase     of fire-fighting       equipment     to
                install on a fire    truck.     u

                                                 Yours    very    truly,

                                                 WILL     WILSON
                                                 Attorney    General       of   Texas




                                                  r   W. V. Geppert
WVG:cs                                                Assistant

APPROVED:

OPINION        COMMITTEE
H. Grady       Chandler, Chairman